DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Preliminary Amendment dated 06/03/2021 has been formally entered and claims 22-31 submitted with Preliminary Amendment dated 06/03/2021 are being examined on the merits.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see instant application specification para. [0002] describing figure 1 as prior art).  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “patient,/ wherein” in abstract needs to be corrected.  A suggested correction is –patient,[[/]] wherein. 
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 26  lines 1-2 “wherein modulation of the mitochondrial activity” needs to be corrected.  A suggested correction is – wherein the step of modulation of the mitochondrial activity – in light of its antecedent in claim 25 line 2-3 “modulate mitochondrial activity”. 
Claim 23 lines 3-5 “wherein activation of each of the plurality of magnetic assemblies is at the electric field strength which avoids stimulation of brain structures in brain regions along a respective pathway while outside of the targeted subcortical location” needs to be corrected. A suggested correction is --wherein activation of each of the plurality of magnetic assemblies is at the electric field strength which avoids stimulation of brain structures in brain regions that are positioned along a respective pathway while also being positioned outside of the targeted subcortical location--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 29 recite the term “at or above 12 V/m” which renders the claim unclear due to lack of an upper boundary. More specifically, the range term "at or above" is a relative term without a upper boundary which renders the claim indefinite.  The term "at or above " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the use of the term “at or above” adds to the lack of clarity as to what the upper boundary is and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 30 recite “about” encompassing limitation “about 12 V/m to about 30 V/m” which renders the claim unclear. More specifically, the term “about” renders the claim unclear.  The term " about" here in these claims is a relative range term which renders the claim indefinite.  The term " about" is not defined by the claim with respect to the boundary i.e. unclear as to whether the term “about” refers herein to a value of  +/-0.25% of the defined measure; or the term “about” refers herein to a value of  +/-0.10% of the defined measure or some other value or percentage. Additionally, the specification does not provide a standard for ascertaining the requisite degree/range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claim 30 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in the base claim. Consequently, dependent claim 30  is also rejected under 35 U.S.C. 112(b) based on its direct/indirect dependency on the base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner Claims 22-31 are  each rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of US 11052262 B1 to  Lowin; Leeam (hereinafter referred to as “Lowin”)
As per Examined independent Claim 22, Examined Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 22 is generic to and fully encompasses claim 1 in the conflicting patent Lowin and thus, examined claim 22 is anticipated by claim 1 in the conflicting patent to Lowin. 

As per Examined independent Claim 23, Examined Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 23 is generic to and fully encompasses claim 1 in the conflicting patent Lowin and thus, examined claim 23 is anticipated by claim 1 in the conflicting patent to Lowin. 

As per Examined independent Claim 24, Examined Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 24 is generic to and fully encompasses claim 1 in the conflicting patent Lowin and thus, examined claim 24 is anticipated by claim 1 in the conflicting patent to Lowin. 

As per Examined independent Claim 25, Examined Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 3 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 25 is generic to and fully encompasses claim 3 in the conflicting patent Lowin and thus, examined claim 25 is anticipated by claim 3 in the conflicting patent to Lowin. 

As per Examined independent Claim 26, Examined Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 4 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 26 is generic to and fully encompasses claim 4 in the conflicting patent Lowin and thus, examined claim 26 is anticipated by claim 4 in the conflicting patent to Lowin. 

As per Examined independent Claim 27, Examined Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 5 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 27 is generic to and fully encompasses claim 5 in the conflicting patent Lowin and thus, examined claim 27 is anticipated by claim 5 in the conflicting patent to Lowin.
As per Examined independent Claim 28, Examined Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 6 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 28 is generic to and fully encompasses claim 6 in the conflicting patent Lowin and thus, examined claim 28 is anticipated by claim 6 in the conflicting patent to Lowin.

As per Examined independent Claim 29, Examined Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 29 is generic to and fully encompasses claim 1 in the conflicting patent Lowin and thus, examined claim 29 is anticipated by claim 1 in the conflicting patent to Lowin. 

As per Examined independent Claim 30, Examined Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 30 is generic to and fully encompasses claim 1 in the conflicting patent Lowin and thus, examined claim 30 is anticipated by claim 1 in the conflicting patent to Lowin. 

As per Examined independent Claim 31, Examined Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 2 of Lowin. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 31 is generic to and fully encompasses claim 2 in the conflicting patent Lowin and thus, examined claim 31 is anticipated by claim 2 in the conflicting patent to Lowin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Helekar; Santosh A. et al. (Pub. No.: US 20140276182 A1, hereinafter referred to as "Helekar")  in view of S. A. Helekar and H. U. Voss (Pub. :S. A. Helekar and H. U. Voss, "Transcranial Brain Stimulation With Rapidly Spinning High-Field Permanent Magnets," in IEEE Access, vol. 4, pp. 2520-2528, 2016, hereinafter referred to as “Voss”).
As per independent Claim 22, Helekar discloses a method of stimulating or modifying a biological, cellular or biochemical function or structure in a targeted subcortical location in a brain of a patient using a transcranial magnetic stimulation apparatus provided on a head mount (Helekar in at least abstract, fig. 1-6, [0001], [0004-0027], [0035-0041], [0044-0049] for example discloses subject-matter relevant to claims. More specifically, Helekar in at least fig. 1-2, [0002], [0010-0016] for example discloses a method of stimulating or modifying a biological, cellular or biochemical function or structure in a targeted subcortical location in a brain of a patient using a transcranial magnetic stimulation  apparatus 5 provided on a head mount. See Helekar at least [0010-0013] “there is provided a method for providing Transcranial Magnetic Stimulation (TMS) to a patient, the method comprising: …providing apparatus comprising: … a head mount for disposition on the head of a patient; and … a plurality of magnet assemblies for releasable mounting on the head mount, wherein each of the magnet assemblies comprises a magnet for selectively providing a rapidly changing magnetic field capable of inducing weak electric currents in the brain of a patient so as to modify the natural electrical activity of the brain of the patient”), 
the apparatus having a plurality of releasable magnetic assemblies with rotating permanent magnets operable to rotate for controlled durations and spin rates (See Helekar at least fig. 1-3, fig. 6, [0013-0016], [0040] for example discloses apparatus having a plurality of releasable magnetic assemblies with rotating permanent magnets operable to rotate for controlled durations and spin rates. See at least Helekar [0040] “magnet assemblies 15 each comprise a motor 45 and a permanent magnet 50. … permanent magnet 50 will rotate, whereby to provide a rapidly changing magnetic field about the magnet assembly… each of the magnet assemblies 15 comprises a permanent magnet 50 for selectively providing a rapidly changing magnetic field of at least 500-600 Tesla/second corresponding to a magnet movement speed of no less than 400 Hertz. … motor 45 is a variable speed motor, such that permanent magnet 50 may be rotated faster or slower, as desired, whereby to adjust the voltage of the electric currents induced in the neurons of the brain of the patient”), the method comprising: 
positioning two or more of the plurality of magnetic assemblies at locations of the head mount selected to stimulate the targeted subcortical location in the brain of the patient (See Helekar at least fig. 1-3, fig. 6, [0013-0016], [0040] for example discloses apparatus having a plurality of releasable magnetic assemblies with rotating permanent magnets operable to rotate for controlled durations and spin rates. See at least Helekar [0040] “magnet assemblies 15 each comprise a motor 45 and a permanent magnet 50. … permanent magnet 50 will rotate, whereby to provide a rapidly changing magnetic field about the magnet assembly… each of the magnet assemblies 15 comprises a permanent magnet 50 for selectively providing a rapidly changing magnetic field of at least 500-600 Tesla/second corresponding to a magnet movement speed of no less than 400 Hertz. … motor 45 is a variable speed motor, such that permanent magnet 50 may be rotated faster or slower, as desired, whereby to adjust the voltage of the electric currents induced in the neurons of the brain of the patient”); and
activating the plurality of magnetic assemblies to generate magnetic fluxes of a selected strength, frequency and duration to be directed into the brain of the patient and which are operative to generate an induced electric field in regions of the brain (Helekar in at least fig. 1, 3, [0015-0016], [0040] for example discloses activating/energizing the plurality of magnetic assemblies to generate magnetic fluxes of a selected strength, frequency and duration to be directed into the brain of the patient and which are operative to generate an induced electric field in regions of the brain. See at least [0015] “selectively providing a rapidly changing magnetic field with at least one of the magnet assemblies”; [0016] “wherein the number of magnet assemblies mounted on the head mount, their individual positioning on the head mount, and their selective provision of a rapidly changing magnetic field is selected so as to custom tailor the spatial, strength and temporal characteristics of the magnetic field for that patient…each of the magnet assemblies comprises a magnet for selectively providing a rapidly changing magnetic field of at least 500-600 Tesla/second corresponding to a magnet movement speed of no less than 400 Hertz”; [0040] “motor 45 is energized, permanent magnet 50 will rotate, whereby to provide a rapidly changing magnetic field about the magnet assembly. … each of the magnet assemblies 15 comprises a permanent magnet 50 for selectively providing a rapidly changing magnetic field of at least 500-600 Tesla/second corresponding to a magnet movement speed of no less than 400 Hertz. …by applying this rapidly changing magnetic field of at least 500-600 Tesla/second, corresponding to magnet movement speed of no less than 400 Hertz, to the brain of a patient, weak electric currents can be induced in the neurons of the brain of the patient. These weak electric currents modify the natural electrical activity of the brain of the patient”); 
wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies sufficient to stimulate or modify the biological, cellular or biochemical function or structure in the targeted subcortical location (Helekar in at least fig. 1-2, [0004], [0047], [0049] for example discloses wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies sufficient to stimulate or modify the biological, cellular or biochemical function or structure in the targeted subcortical location. See at least [0049] “multiple magnetic stimulators directable at one and the same brain structure …induce current flow in multiple orientations …and … aggregate their magnetic fields for more robust brain stimulation”.).  
Helekar does not necessarily require wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies converge and overlap in the targeted subcortical location and combine to a magnitude sufficient to stimulate or modify the biological, cellular or biochemical function or structure in the targeted subcortical location in the applied embodiment. Helekar discloses an method which uses apparatus that is structurally and functionally a TRPMS (Transcranial Rotating Permanent Magnetic System)  apparatus when TRPMS is interpreted in light of the instant application specification para. [0001], although Helekar does not explicitly use the term TRPMS.
However, Helekar discloses alternate embodiments that disclose wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies converge and overlap in the targeted subcortical location and combine to a magnitude sufficient to stimulate or modify the biological, cellular or biochemical function or structure in the targeted subcortical location (Helekar in at least fig. 1-2, [0004], [0047], [0049] for example discloses wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies converge and overlap in the targeted subcortical location and combine to a magnitude sufficient to stimulate or modify the biological, cellular or biochemical function or structure in the targeted subcortical location. See at least [0049] “multiple magnetic stimulators directable at one and the same brain structure …induce current flow in multiple orientations …and … aggregate their magnetic fields for more robust brain stimulation”. Here, the recited “the regions of induced electric fields generated by each of the plurality of magnetic assemblies converge and overlap in the targeted subcortical location and combine to a magnitude sufficient to stimulate or affect the biological, cellular or biochemical function or structure in the targeted subcortical location” results from Helekar’s disclosed arrangement, positioning, and eneregizing of “multiple magnetic stimulators directable at one and the same brain structure …and … aggregate their magnetic fields” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the method of stimulating or modifying a biological, cellular or biochemical function or structure in a targeted subcortical location in a brain of a patient as taught by Helekar, so that the regions of induced electric fields generated by each of the plurality of magnetic assemblies converge and overlap in the targeted subcortical location and combine to a magnitude sufficient to stimulate or modify the biological, cellular or biochemical function or structure in the targeted subcortical location, as also taught by Helekar. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  enhancing effectiveness and the robustness of the brain stimulation(Helekar, [0049]).
Helekar discloses an method which uses apparatus that is structurally and functionally a TRPMS (Transcranial Rotating Permanent Magnetic System)  apparatus when TRPMS is interpreted in light of the instant application specification para. [0001], although Helekar does not explicitly use the term TRPMS.
However, in an analogous transcranial magnetic stimulation  field of endeavor, Voss discloses a TRPMS apparatus (Here, the acronym “TRPMS” is being interpreted in light of the instant application specification as “Transcranial Rotating Permanent Magnetic Stimulation” (see instant application specification para. [0001]).Voss in at least fig. 1, fig. 2B, fig. 5 abstract, page 1 col. 1 and 2, page 2 col. 1, page 4 col. 1page 5 col. 1, page 6 col. 2, page 7 col. 1-2 for example discloses relevant subject-matter. More specifically, Voss in at least fig. 1, page 1 col. 2 for example discloses a TRPMS apparatus. See at least page. 1 col. 2 “magnets and of the motors used to rotate them allows us to mount multiple motor-magnet assemblies on a cap, making this Transcranial Rotating Permanent Magnet Stimulator (TRPMS)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transcranial magnetic system as taught by Helekar, with the TRPMS, as taught by Voss. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of  simple substitution of one known structural and functional element for another to obtain the same predictable results  (See MPEP 2143) of [a] allowing the spatial, strength and temporal characteristics of the magnetic field to be custom tailored for each patient, to provide patient-specific transcranial magnetic therapy, to assist in diagnosis or to map out brain function in neuroscience research (Helekar, abstract) and [b] producing neuromodulation at a single or multiple closely spaced cortical sites on cerebral cortex, thereby producing therapeutic physiological effects using transcranial rotating permanent magnet stimulation (Voss, abstract).

As per dependent Claim 23, the combination of Helekar and Voss as a whole further discloses the method wherein the induced electric field in regions of the brain from each of the plurality of magnetic assemblies has a pathway toward the targeted subcortical location (Helekar in at least fig. 1-3, [0030], [0042] for example discloses wherein the induced electric field in regions of the brain from each of the plurality of magnetic assemblies has a pathway toward the targeted subcortical location. See at least Helekar [0042] “as the permanent magnet of a particular magnetic assembly 15 is rotated, it will apply a rapidly changing magnetic field to the patient, and this changing magnetic field is a function of the size and strength of the permanent magnet 50 of that magnet assembly and the rate at which the permanent magnet is rotated”), and wherein activation of each of the plurality of magnetic assemblies is at the electric field strength which avoids stimulation of brain structures in brain regions along a respective pathway while outside of the targeted subcortical location (Helekar fig. 1-3, fig. 6, [0016], [0020-0027], [0042] for example discloses targeted customized stimulation wherein activation of each of the plurality of magnetic assemblies is at the electric field strength that targets desired brain targets while avoiding concurrent or simultaneous stimulation of brain structures in brain regions along a respective pathway which are outside of the targeted subcortical location which  is accomplished via targeted customized selection of the magnet size, magnet strength, number of magnet assemblies mounted on the head mount, their individual positioning on the head mount, timing and rate of magnet rotation and their selective provision of a rapidly changing magnetic field and  how selected magnet assemblies 15, located at various locations about head mount 10, have their respective permanent magnets rotated at different times. See at least Helekar [0016] “wherein the number of magnet assemblies mounted on the head mount, their individual positioning on the head mount, and their selective provision of a rapidly changing magnetic field is selected “; [0027] “the number of magnet assemblies mounted on the head mount, their individual positioning on the head mount, and their selective provision of a rapidly changing magnetic field is selected so as to custom tailor the spatial, strength and temporal characteristics of the magnetic field”; [0042] “how selected magnet assemblies 15, located at various locations about head mount 10, may have their respective permanent magnets rotated at different times. In this respect it will be appreciated that as the permanent magnet of a particular magnetic assembly 15 is rotated, it will apply a rapidly changing magnetic field to the patient, and this changing magnetic field is a function of the size and strength of the permanent magnet 50 of that magnet assembly and the rate at which the permanent magnet is rotated”).

As per dependent Claim 24, the combination of Helekar and Voss as a whole further discloses the method wherein the targeted subcortical location is at least 2 centimeters deep as measured from an external surface of the brain(Voss in at least page. 7 col. 2 for example discloses wherein the targeted subcortical location is at least 2 centimeters deep as measure from an external surface of the brain. See at least Voss in page 7 col. 2 “Since TRPMS can deliver highly focal stimuli with an effect that extends only over 1 – 2 cm, this approach offers several unique advantages for non-invasive neuromodulation”).

As per dependent Claim 29, the combination of Helekar and Voss as a whole further discloses the method wherein the combined electric fields at the targeted subcortical location has a magnitude at or above 12 V/m (Voss in at least page 7 col. 1 for example discloses electric fields at the targeted subcortical location has a magnitude at or above 12 V/m. See Voss at least page 7 col. 1 “TRPMS would be in the range of ∼12 – 30 V/m… the ∼12 – 30 V/m change in cortical electrical field is large enough to account for the fact that we are able to induce a significant increase in the frequency of spontaneously occurring fasciculation potentials or sMUPs”).

As per dependent Claim 30, the combination of Helekar and Voss as a whole further discloses the method wherein the combined electric fields at the targeted subcortical location has a magnitude in a range of about 12 V/m to about 30 V/m (Voss in at least page 7 col. 1 for example discloses electric fields at the targeted subcortical location has a magnitude at or above 12 V/m. See Voss at least page 7 col. 1 “TRPMS would be in the range of ∼12 – 30 V/m… the ∼12 – 30 V/m change in cortical electrical field is large enough to account for the fact that we are able to induce a significant increase in the frequency of spontaneously occurring fasciculation potentials or sMUPs”).  

As per dependent Claim 31, the combination of Helekar and Voss as a whole further discloses method wherein the regions of induced electric fields generated by each of the plurality of magnetic combine to a magnitude sufficient to increase a frequency of spontaneously occurring fasciculation potentials (sMUPs) of neurons in the targeted subcortical location (Helekar in at least fig. 1-2, [0004], [0047], [0049] for example discloses wherein the regions of induced electric fields generated by each of the plurality of magnetic combine to a magnitude sufficient to stimulate the targeted subcortical location. Further, Voss in at least abstract, fig. 1, 5, page 1 col. 2, page 5 col. 2 for example discloses wherein the regions of induced electric fields generated by each of the plurality of magnetic combine to a magnitude sufficient to increase a frequency of spontaneously occurring fasciculation potentials (sMUPs) of neurons in the targeted subcortical location. See Voss “the effects of TRPMS stimulation. … changes in the frequency of spontaneously occurring fasciculation potentials or spontaneous motor unit potentials (sMUPs)”; page 5 col. 1 “sMUPs associated with cortical stimulation”. Thus, the combination of applied art as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Helekar in view of Voss and further in view of Santini et al. (Pub. : Santini SJ, Cordone V, Falone S, et al. Role of Mitochondria in the Oxidative Stress Induced by Electromagnetic Fields: Focus on Reproductive Systems. Oxid Med Cell Longev. 2018, hereinafter referred to as “Santini”).
As per dependent Claim 25, the combination of Helekar and Voss as a whole discloses method of claim 22 (see claim 22), wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies combine to a magnitude sufficient to modulate activity in the targeted subcortical location.
		The combination of Helekar and Voss as a whole as a whole does not explicitly disclose modulate mitochondrial activity feature i.e. wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies combine to a magnitude sufficient to modulate mitochondrial activity in the targeted subcortical location.
		However, in an analogous electromagnetic based treatment field of endeavor, Santini discloses method wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies combine to a magnitude sufficient to modulate mitochondrial activity in the targeted subcortical location (Santini in at least abstract, page 2 col.1, page 3 col. 1, page 4 col. 1, table 1, page 8 col. 1 for example discloses regions of induced electric fields generated by each of the plurality of magnetic assemblies combine to a magnitude sufficient to modulate mitochondrial activity in the targeted subcortical location. See at least Santini abstract “electron leakage from the mitochondrial electron transport chain as the main cause of EMF”; page 2 col.1 “EMFs affect cell physiology mainly by altering redox milieu by influencing ROS production, antioxidant response, and mitochondrial functionality”, page 3 col. 1 “the exposure of different cell types to a 50 Hz ELF-EMF induced an increase in intracellular ROS levels … that was able to trigger a temporary mitochondrial permeability transition”, page 4 col. 1 “increased levels of mitochondrial ROS are hypothesized to activate a feedback loop leading to increased lipid peroxides and DNA oxidation gradually … initiate apoptosis”, page 8 col. 1 “mitochondrial metabolism and oxidative balance can suggest that ELF-EMFs could act as an environmental trigger for the intrinsic apoptosis pathway”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transcranial magnetic system as taught by Helekar as modified with Voss, to be applicable to mitochondrial activity, as taught by Santini. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to take advantage of the as the scientific observation that electromagnetic fields affect cell physiology by altering mitochondrial functionality (Santini).

As per dependent Claim 26,  the combination of Helekar, Voss and Santini as a whole further discloses method wherein modulation of the mitochondrial activity in the targeted subcortical location causes apoptosis of oncological tumor cells in the targeted location (Santini in at least page 4 col. 1, page 8 col. 1 for example discloses wherein modulation of the mitochondrial activity in the targeted subcortical location causes apoptosis of oncological tumor cells in the targeted location. See at least Santini page 4 col. 1 “increased levels of mitochondrial ROS are hypothesized to activate a feedback loop leading to increased lipid peroxides and DNA oxidation gradually … initiate apoptosis”, page 8 col. 1 “mitochondrial metabolism and oxidative balance can suggest that ELF-EMFs could act as an environmental trigger for the intrinsic apoptosis pathway”).
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Helekar in view of Voss and further in view of Swanson et al. (Pub. : Swanson, K.D., Lok, E. & Wong, E.T. An Overview of Alternating Electric Fields Therapy (NovoTTF Therapy) for the Treatment of Malignant Glioma. Curr Neurol Neurosci Rep 16, 8 (2016), hereinafter referred to as “Swanson”).
As per dependent Claim 27, the combination of Helekar and Voss as a whole the method of claim 22 (see claim 22), wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies combine to a magnitude sufficient to therapeutically modify the targeted subcortical location (Helekar in at least fig. 1-2, [0004], [0047], [0049] for example discloses wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies combine to a magnitude sufficient to therapeutically modify the targeted subcortical location)
The combination of Helekar and Voss as a whole does not explicitly disclose wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies combine to a magnitude sufficient to modify a position or orientation of polar molecules involved in a cellular process in the targeted subcortical location.
		However, in an analogous cancer treatments, tumor treating fields (TTFields) via electric fields inducing based therapy field of endeavor, Swanson discloses wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies combine to a magnitude sufficient to modify a position or orientation of polar molecules involved in a cellular process in the targeted subcortical location (The applicant in at least instant application specification para. [0062] discloses this recited result as prior art (see instant application specification [0062] “As discussed, for example in “Magnetic Field Application and its Potential in Water and Wastewater Treatment Systems” by N.Saidi et al. (Separation and Purification Reviews (2014)), polar molecules are affected strongly by static magnetic fields and dynamic magnetic fields (through the influence of the induced electric field). Many vital cellular processes rely specifically on the polarity of functional molecules. As an important example, cell division is mediated by tubulin and septin proteins which are both polar molecules. In order for cell division to occur these proteins must be positioned and aligned in a specific way. “). Further, Swanson in at least abstract, page 1 col. 1-2, page 2 col. 1, page 3 col. 2 and page 4 col. 1-2 and page 8 col. 2 makes recited limitation obvious. See Swanson in at least abstract “cancer treatments, tumor treating fields (TTFields) target rapidly dividing tumor cells… at least two protein complexes have been proposed as TTFields’ molecular targets, including α/β-tubulin and the septin 2, 6, 7 heterotrimer… TTFields within the brain suggests that the location of the tumor may affect treatment efficacy”, page 1 col. 2 “Alternating electric fields therapy is a novel anticancer treatment that disrupts tumor cell… Electric fields have long been known to interact with biological material and this has been exploited for medical treatment by effecting the depolarization of electrically excitable nerves… deliver electric fields that affect dividing cell viability… cytotoxicity also increased with field intensity. Based on their ability to kill tumor cells in culture, these alternating electric fields have been referred to as tumor treating fields (TTFields)… exposure of cells to these fields results in violent membrane blebbing and cells exhibited disruption of microtubule spindle elements”, page 2 col. 1 “TTFields have also been shown to cause tumor regression in animal models and human cancers… TTFields-induced tumor regression… TTFields could penetrate the body and affect cellular physiology”, page 3 col. 2 “Proteins possess complex charge structures on their surfaces that are dependent on the charges of surface amino acid side chains. …result in regional separations of surface charge imparting a dipole moment onto the protein, similar to that observed in bar magnets. The dipole moments of such proteins will align within an electric field to orient … the re-polarization of the alternating field will induce a re-alignment of the protein dipoles within the field”,  page 4 col. 1-2 “Proteins that are important to mitotic progression that have high dipole moments have been suggested to be targets of TTFields perturbation, include the α/β-tubulin monomeric subunit of microtubule and the mitotic septin complex. α/ β-Tubulin form the building blocks for microtubules… a mechanism of action where TTFields perturb mitosis by interfering with normal septin localization and function during mitosis, leading membrane blebbing and aberrant mitotic exit… This aberrant mitotic exit results in a high degree of cellular stress, …and apoptosis”, page 4 col. 2 “Apoptosis occurs after 24 hours of TTFields exposure .. suggest that the efficacy of treatment may be influenced by tumor genetics. There are different ways in which TTFields may affect patient outcomes. TTFields are able to disrupt cells during mitosis and this leads to aberrant mitotic exit and cell death”  and page 8 col. 2 “TTFields interferes with α-/β-tubulin and septin 2, 6, 7 heterotrimer function in tumor cells during mitosis”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transcranial magnetic system as taught by Helekar as modified with Voss, to be applicable to polar molecular targets, as taught by Swanson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as [a] induced electric fields have long been known to interact with biological material facilitating their exploitation for medical treatment by effecting the depolarization of electrically excitable nerves and [b] alternating electric fields therapy can be used as a tumor cell disrupting  anticancer treatment (Swanson page 1 col. 2).

		As per dependent Claim 28, the combination of Helekar, Voss and Swanson as a whole further discloses method wherein the regions of induced electric fields generated by each of the plurality of magnetic assemblies combine to a magnitude sufficient to modify a position or orientation of at least one of septin and tubulin to regulate cell division in the targeted subcortical location (The applicant in at least instant application specification para. [0062] discloses this recited result as prior art (see instant application specification [0062] “As discussed, for example in “Magnetic Field Application and its Potential in Water and Wastewater Treatment Systems” by N.Saidi et al. (Separation and Purification Reviews (2014)), polar molecules are affected strongly by static magnetic fields and dynamic magnetic fields (through the influence of the induced electric field). Many vital cellular processes rely specifically on the polarity of functional molecules. As an important example, cell division is mediated by tubulin and septin proteins which are both polar molecules. In order for cell division to occur these proteins must be positioned and aligned in a specific way. “). Further, Swanson in at least abstract, page 1 col. 1-2, page 2 col. 1, page 3 col. 2 and page 4 col. 1-2 and page 8 col. 2 makes recited limitation obvious. See Swanson in at least abstract “cancer treatments, tumor treating fields (TTFields) target rapidly dividing tumor cells… at least two protein complexes have been proposed as TTFields’ molecular targets, including α/β-tubulin and the septin 2, 6, 7 heterotrimer… TTFields within the brain suggests that the location of the tumor may affect treatment efficacy”, page 1 col. 2 “Alternating electric fields therapy is a novel anticancer treatment that disrupts tumor cell… Electric fields have long been known to interact with biological material and this has been exploited for medical treatment by effecting the depolarization of electrically excitable nerves… deliver electric fields that affect dividing cell viability… cytotoxicity also increased with field intensity. Based on their ability to kill tumor cells in culture, these alternating electric fields have been referred to as tumor treating fields (TTFields)… exposure of cells to these fields results in violent membrane blebbing and cells exhibited disruption of microtubule spindle elements”, page 2 col. 1 “TTFields have also been shown to cause tumor regression in animal models and human cancers… TTFields-induced tumor regression… TTFields could penetrate the body and affect cellular physiology”, page 3 col. 2 “Proteins possess complex charge structures on their surfaces that are dependent on the charges of surface amino acid side chains. …result in regional separations of surface charge imparting a dipole moment onto the protein, similar to that observed in bar magnets. The dipole moments of such proteins will align within an electric field to orient … the re-polarization of the alternating field will induce a re-alignment of the protein dipoles within the field”,  page 4 col. 1-2 “Proteins that are important to mitotic progression that have high dipole moments have been suggested to be targets of TTFields perturbation, include the α/β-tubulin monomeric subunit of microtubule and the mitotic septin complex. α/ β-Tubulin form the building blocks for microtubules… a mechanism of action where TTFields perturb mitosis by interfering with normal septin localization and function during mitosis, leading membrane blebbing and aberrant mitotic exit… This aberrant mitotic exit results in a high degree of cellular stress, …and apoptosis”, page 4 col. 2 “Apoptosis occurs after 24 hours of TTFields exposure .. suggest that the efficacy of treatment may be influenced by tumor genetics. There are different ways in which TTFields may affect patient outcomes. TTFields are able to disrupt cells during mitosis and this leads to aberrant mitotic exit and cell death”  and page 8 col. 2 “TTFields interferes with α-/β-tubulin and septin 2, 6, 7 heterotrimer function in tumor cells during mitosis”).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20160008620 A1 for disclosing a therapeutic or diagnostic system comprises a non-invasive brain stimulation device (such as a TMS stimulation device) or other neuromodulation device configured to stimulate a patient's brain or nervous system by emitting electromagnetic pulses according to stimulation parameters, such as a pulse frequency or burst repetition frequency or other parameters, that provides surprising improvements in responsiveness and/or may require only a relatively short train of pulses to achieve high efficacy. In particular, stimulation pulses may be delivered at a frequency of between 12 and 40 Hertz with a 3 to 5 ratio as compared with burst repetition frequency, or at other specific patterns within that range. The stimulation parameters may be pre-stored and customized to individual patients, being identified through an automated search routine during which patient feedback is monitored. A user interface may be provided to allow an operator to conveniently select the appropriate parameters for the desired treatment. This prior art is similar in terms  disclosing magnetic stimulation devices and/or EEG acquisition devices to that disclosed.
US 20180268944 A1 for disclosing systems, apparatus and methods for management of health and wellness information, and management of health and wellness information transactions via smart contract, distributed ledger systems, and peer-to-peer healthcare framework built on blockchain technologies similar to that disclosed and claimed.
US 20160193476 A1 for disclosing  apparatus for applying Transcranial Magnetic Stimulation (TMS) to an individual, wherein the apparatus comprises: a head mount for disposition on the head of an individual; and a plurality of magnet assemblies for releasable mounting on the head mount, wherein each of the magnet assemblies comprises a permanent magnet, and at least one of (i) a movement mechanism for moving the permanent magnet and/or (ii) a magnetic shield shutter mechanism, for selectively providing a rapidly changing magnetic field capable of inducing weak electric currents in the brain of an individual so as to modify the natural electrical activity of the brain of the individual; wherein the number of magnet assemblies mounted on the head mount, their individual positioning on the head mount, and their selective provision of a rapidly changing magnetic field is selected so as to allow the spatial, strength and temporal characteristics of the magnetic field to be custom tailored for each individual, whereby to provide individual-specific TMS therapy, to assist in diagnosis or to map out brain function in neuroscience research. This prior art similar in terms of TMS device and manner of using to that claimed and disclosed.
US 20170224990 A1 for disclosing methods and apparatuses for pairing and coordinating one or more non-invasive transdermal stimulation with an audiovisual (e.g., musical, video, etc.) composition. Any appropriate modality of non-invasive transdermal and/or transcranial stimulation may be used, particularly those that apply energy to one or more brain regions to induce a cognitive state by actively or passively stimulating and/or inhibiting activity (e.g., neuronal activity). Examples of such transdermal stimulation modalities include transcranial magnetic stimulation (TMS), and transcranial phototherapy (transcranial phototransduction, etc.), or combinations and variations thereof. Although the examples provided herein are focused on and exemplify transdermal electrical stimulation (TES) methods and apparatuses, the principles describe herein may be applied to any of these other energy modalities as well. This prior art is similar in terms of use of TMS to render treatment to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        November 5, 2022